                      Case 1:19-cv-09610-PAE Document 18 Filed 10/28/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                           JANE DOE 17                             )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:19-cv-09610 PAE
 DARREN K. INDYKE AND RICHARD D. KAHN, AS                          )
                             Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          All plaintiffs                                                                                                      .


Date:          10/28/2019                                                                   /s/ Laura J. Starr
                                                                                            Attorney’s signature


                                                                               LAURA J. STARR (FL. BAR NO. 0491888)
                                                                                        Printed name and bar number
                                                                                        1301 N. FEDERAL HWY.
                                                                                        LAKE WORTH, FL 33460


                                                                                                  Address

                                                                                     lstarr@yourfloridacounsel.com
                                                                                              E-mail address

                                                                                             (561) 588-9500
                                                                                             Telephone number

                                                                                             (561) 588-9550
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
